EXHIBIT 99.2 First Quarter Fiscal 2010 Earnings Conference Call May 4, 2010 Page 2 This presentation contains forward-looking statements regarding the Company's prospects, including the outlook for tanker and articulated tug barge markets, changing oil trading patterns, anticipated levels of newbuilding and scrapping, prospects for certain strategic alliances and investments, estimated fixed revenue for 2010, forecasted newbuilding delivery schedule for 2010 and 2011, projected scheduled drydock and off hire days for the second, third and fourth quarters of 2010, projected locked-in charter revenue and locked-in time charter days, forecasted 2010 vessel expenses, charter hire expenses, depreciation and amortization, general and administrative expenses, interest expense, and levels of equity income, other income, taxes and capital expenditures, timely delivery of newbuildings in accordance with contractual terms, the outcome of OSG negotiations with Maersk Oil Qatar, the sustainability of OSG’s annual dividend, prospects of OSG’s strategy of being a market leader in the segments in which it competes and the forecast of world economic activity and oil demand.These statements are based on certain assumptions made by OSG management based on its experience and perception of historical trends, current conditions, expected future developments and other factors it believes are appropriate in the circumstances.Forward-looking statements are subject to a number of risks, uncertainties and assumptions, many of which are beyond the control of OSG, which may cause actual results to differ materially from those implied or expressed by the forward-looking statements.Factors, risks and uncertainties that could cause actual results to differ from the expectations reflected in these forward-looking statements are described in the Company’s Annual Report for 2009 on Form 10-K and those risks discussed in the other reports OSG files with the Securities and Exchange Commission. Forward-Looking Statements Page 3 Price reductions on 2 LR1s <$12M> 3 new MRs +$117M 1 new MR bareboat +$17M addition to charter-in obligations 2 MR bareboat swaps $6M savings in charter-in obligations Other price reductions achieved in lieu of prepayments <$13M> Active asset management continues to support our growth strategy Orderbook Modifications Page 7 Portfolio Mix* Chartered Portfolio •Average duration of chartered-in portfolio: 4.4 years - Crude 2.5 years - Products 7.5 years - U.S. Flag 5.1 years •Average duration of chartered-out portfolio:1.7 years - Crude 0.8 years - Products 0.7 years - U.S. Flag 2.7 years 69% of Fleet 57% of Fleet 110 Vessels 61 Vessels Two newbuild MRs, time chartered-in for 7 years and delivering in 2011 swapped for two 2009-built 8-year time charters delivering Q110 and Q210. Charter-in commitment savings $6M MR Swap Transaction Portfolio of owned and chartered-in tonnage is managed based on market cycle Spot Fixed *Based on 2010 projected revenue days Time charters-out will generate ~$260M TCE revenues in 2010 Owned and Chartered-in Portfolio Page 8 OSG Market / CompetitiveOutlook Our U.S. Flag strategy is to become the leading operator of modern double hull tankers/ATBs in the Jones Act market with the majority of the fleet committed to servicing long-term COAs and time charters §2010 expected to be as tough as 2009 §Refinery utilization expected to remain in the mid-80% range §U.S. demand levels are expected to remain relatively constant §8 ships in the Jones Act fleet currently in layup §The competitive market of owners with high quality, new ships is shrinking §OPA-90 retirements has market turning favorable in 2012; we expect timing could be accelerated by bankruptcies and earlier retirement of marginal tonnage U.S. Flag <2eliveries •Overseas Cascade (complete) •OSG 350 (complete) •Overseas Martinez •Overseas Anacortes •OSG 351 <2eliveries •Overseas Chinook •Overseas Tampa <65% of fleet is chartered-out through 12/31/10 <56% of fleet is chartered-out through 12/31/11 <2 owned shuttle tankers chartered at premium rates Page 9 Products:Refinery Expansions Will Benefit Ton-mile Demand Brazil Petrobras 380K bpd 2013 India 850K bpd 2010-2014 Essar Oil, BROL, Indian Oil Company, Hindustan
